            Case 1:19-cv-10873-SN Document 69 Filed 08/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     8/5/2021


VICTOR BATEN, et al.,

                                            Plaintiffs,                   19-CV-10873 (SN)

                          -against-                                             ORDER

116 WEST 32 CAFÉ LLC, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On August 2, 2021, Plaintiffs’ counsel filed a motion for approval of a FLSA

settlement and to withdraw as counsel for two Plaintiffs, Hector David Quieju and Manuel

Sente Calel. See ECF Nos. 66, 67. The proposed Settlement Agreement purports to bind

Plaintiff Quieju. In the event that he contacts Plaintiffs’ counsel within 30 days of the Sixth

Settlement Payment, the Settlement Agreement states that he will receive an already agreed-

upon settlement sum. The Settlement Agreement further provides that regardless of whether

Plaintiff Quieju contacts Plaintiffs’ counsel (and collects his settlement sum), his claims

against the Defendants will be dismissed with prejudice.

        Before the Court can approve the settlement as fair and reasonable, Plaintiffs’

counsel is ORDERED to file a letter providing any authority to permit a lawyer to settle the

claims of a party without that party’s consent. Absent any authority, the Court is inclined to

strike any settlement on behalf of Plaintiff Quieju and dismiss his claims without prejudice,

just as the Court intends to do for Plaintiff Calel, for whom the parties appear not to have
          Case 1:19-cv-10873-SN Document 69 Filed 08/05/21 Page 2 of 2




contemplated a settlement. Plaintiffs’ Counsel shall file its letter no later than August 13,

2021.

SO ORDERED.




DATED:         August 5, 2021
               New York, New York




                                                  2
